Exhibit 10.1 FOURTH AMENDMENT TO CREDIT AGREEMENT This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 30, 2009, is entered into among(1) PHYSICIANS FORMULA, INC., a New York corporation (the “Borrower”), (2) the several banks and other lenders from time to time parties to this Amendment (the “Lenders”) and (3) UNION BANK, N.A. (formerly known as Union Bank of California, N.A.), as administrative agent for the Lenders (in such capacity, the “Agent”). RECITALS A.The Borrower, the Lenders and the Agent entered into that certain Credit Agreement dated as of November 14, 2006, as amended by that certain First Amendment to Credit Agreement dated as of July 8, 2008, that certain Second Amendment to Credit Agreement dated as of September 9, 2008 and that certain Third Amendment to Credit Agreement dated as of December 5, 2008 (as so amended, the “Credit Agreement”).Capitalized terms used herein and not defined shall have the meanings ascribed to them in the Credit Agreement. B.Pursuant to the Credit Agreement, the Lenders have made available to the Borrower a term loan facility in the initial aggregate principal amount of $15,000,000 (of which $10,500,000 in principal amount is outstanding as of the date hereof, prior to the principal repayment contemplated by Section 2(h) of this Amendment), and a revolving loan facility in the aggregate maximum principal amount of $25,000,000, including a letter of credit sublimit of $2,500,000.There are no Letters of Credit outstanding. C.The Borrower has requested that the Lenders restructure the credit facilities under the Credit Agreement as a single revolving loan facility having a maximum commitment in the aggregate principal amount of $27,500,000.The Lenders have agreed to such restructuring, subject to the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, the parties hereto hereby agree as follows: SECTION 1.Amendments to Credit Agreement.The Credit Agreement is hereby amended as follows, effective as of the Fourth Amendment Effective Date: (a)Each of the following definitions is added to Section 1.1, in appropriate alphabetical order or, if already existing in such Section, is deemed amended in its entirety to read as follows: “Accounts”:all “accounts,” as such term is defined in the UCC, now owned or hereafter acquired by any Borrowing Base Party, including (a)all accounts receivable, other receivables, book debts and other forms of obligations (other than forms of obligations evidenced by “chattel paper,” “documents” or “instruments” (as such terms are defined in the UCC)), whether arising out of goods sold or services rendered by it or from any other transaction (including any such obligations that may be characterized as an account or contract right under the UCC), (b)all purchase orders or receipts for goods or services, (c)all rights to any goods represented by any of the foregoing (including unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in transit and rights to returned, reclaimed or repossessed goods), (d)all monies due or to become due to such Borrowing Base Party under all purchase orders and contracts for the sale of goods or the performance of services or both by such Borrowing Base Party or in connection with any other transaction (whether or not yet earned by performance on the part of such Borrowing Base Party) now or hereafter in existence, including the right to receive the proceeds of said purchase orders and contracts, and (e)all collateral security and guaranties of any kind, now or hereafter in existence, given by any Person with respect to any of the foregoing. “Borrowing Base”:as of any date of determination, an amount determined by the Agent with reference to the most recent Borrowing Base Certificate to be equal to the sum of (a)the Eligible Accounts Component, plus (b)the Eligible Inventory Component, plus (c) the Canadian Pledged Account Balance plus (d) the Eligible Equipment Component; provided that if on such date the most recent Borrowing Base Certificate is as of a date more than 31 days prior to such date (other than the Borrowing Base Certificates for February 2009 and March 2009), the Borrowing Base shall mean such amount as may be determined by the Agent in its sole discretion. “Borrowing Base Certificate”:a certificate, duly executed by a Responsible Officer, substantially in the form of Exhibit I hereto. “Borrowing Base Parties”:collectively, the Borrower and its Domestic Subsidiaries (provided that each such Subsidiary is also a Guarantor). “Canadian Blocked Accounts”:as defined in the definition of Canadian Pledged Accounts. “Canadian Disbursement Account”:as defined in the definition of Canadian Pledged Accounts. “Canadian Pledged Accounts”:collectively, the Borrower’s foreign currency deposit account, foreign currency time deposit account (collectively, the “Canadian Blocked Accounts”) and foreign currency disbursement account (the “Canadian Disbursement Account”), each denominated in Canadian dollars, held by the Agent and bearing the account name “Physicians Formula, Inc. Collateral Account Union Bank, N.A. Trustee” or similar designation. “Canadian Pledged Account Balance”:as of any date of determination, the available balance on deposit in the Canadian Blocked Accounts, expressed in Dollars using such currency conversion rate as the Agent may reasonably determine. “Dilution Items”:with respect to the Accounts of the Borrowing Base Parties, returns, rebates, discounts, credits and allowances with respect thereto. “Eligible Account”:as of any date of determination, an Account of a Borrowing Base Party: -2- (a) that has been the subject of an invoice sent to the account debtor within five days of shipment of the related goods; (b)that conforms to all of the representations and warranties pertaining to Accounts set forth in this Agreement or any other Loan Document; (c)(i)that arises from the sale of goods of such Borrowing Base Party in the ordinary course of its business and (ii)that is subject to a valid, perfected and continuing first-priority Lien (other than non-consentual Liens described in Section 6.3(b), so long as such Liens remain inchoate and no such Lien has matured into a claim by the relevant taxing authority) remain in favor of the Agent for the benefit of itself and the Lenders and is owned by such Borrowing Base Party free and clear of any Liens other than Liens in favor of the Agent (and other than non-consentual Liens described in Section 6.3(b), so long as such Liens remain inchoate and no such Lien has matured into a claim by the relevant taxing authority); (d)that (i)is a valid and enforceable obligation of the applicable account debtor upon which such Borrowing Base Party’s right to receive payment is absolute and not contingent upon the fulfillment of any condition whatsoever (other than an account debtor’s customary right of inspection), (ii)does not arise with respect to (A)goods that are placed on consignment, guaranteed sale, sale or return or sale on approval or delivered on a bill-and-hold or cash-on-delivery basis or (B)goods that have been returned, rejected or repossessed; (e)with respect to which the applicable account debtor has not asserted any defense, counterclaim or dispute (provided that, as to any account as to which the account debtor disputes only a portion of the applicable invoice, the remaining balance of such account shall not be ineligible by reason of this clause), and such Account is not a “contra” Account; (f)with respect to which the applicable account debtor is not (i)a federal, state or local governmental entity or agency (unless, if the account debtor is the United States of America, or any department, agency or instrumentality thereof, the Borrower has complied with the Federal Assignment of Claims Act of 1940 with respect to such account and has delivered to the Agent evidence thereof in form and substance satisfactory to the Agent), (ii)an Affiliate, a Subsidiary or an employee of such Borrowing Base Party or (iii) located outside the
